Title: Joseph Wharton Jr. to the Commissioners, 26 September 1778
From: Wharton, Joseph Jr.
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Honorable Gentlemen
      Paris Sep 26th 1778
     
     You need not I presume be informed of the difficulties which the People of the United States continue to suffer through the great scarcity of Salt. To lessen these difficulties, and at the same time to benefit myself, I propose during the present Winter to send several Cargoes of that necessary Commodity to our Countrey, and I wish to do it from Portugal rather than any where else, on account of the superior goodness of the Salt of that Kingdom, as well as to escape the danger of Capture by Brittish Cruisers, to which, Vessells going from France are Particularly exposed. You have been pleased to inform me, that there is no resolution of Congress against trading to the United States directly from Portugal, and therefore beg leave to sollicit the favor of Passports from you for the Vessells which I may cause to be loaded with Salt in Portugal for America. Such Passports I conceive will be highly necessary to remove the apprehensions which Merchants and Masters may have in that Kingdom from the supposed unfriendliness of Portugal and the United States towards each other, as well as to procure the Protection of American Ships of War and Privateers, which they may not other wise give, on account of similar erroneous apprehensions in their Commanders.
     I am with the greatest respect, Honorable Sirs, Your most humble & most obed Servant
     
      Jos Wharton
     
    